Name: Commission Regulation (EEC) No 2864/90 of 4 October 1990 fixing for the period 1989/90 a coefficient applicable to cereals exported in the form of Spanish whisky and fixing a coefficient for the period 1990/91
 Type: Regulation
 Subject Matter: beverages and sugar;  Europe;  trade policy
 Date Published: nan

 No L 275/8 Official Journal of the European Communities 5. 10. 90 COMMISSION REGULATION (EEC) No 2864/90 of 4 October 1990 fixing for the period 1989/90 a coefficient applicable to cereals exported in the form of Spanish whisky and fixing a coefficient for the period 1990/91 should be fixed for the periods 15 December 1989 to 30 June 1990 and 1 July 1990 to 30 June 1991 ; Whereas the data provided by Spain are not sufficiently comprehensive to allow a totally clear trend to be identi ­ fied ; whereas, consequently, no account will be taken of the pattern of exports or of the quantity of the goods marketed in determining the coefficient ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1340/90 (2), and in particular Article 16 (6) thereof, Having regard to Council Regulation (EEC) No 1188/81 of 28 April 1981 laying down general rules for granting refunds adjusted in the case of cereals exported in the form of certain spirituous beverages and the criteria for fixing the amount of such refunds and amending Regula ­ tion (EEC) No 3035/80 concerning certain products not covered by Annex II to the Treaty (3), as last amended by Regulation (EEC) No 3708/89 (4), and in particular Article 12 thereof, Whereas Article 2 of Regulation (EEC) No 1188/81 provides that refunds may be granted for cereals fulfilling the conditions laid down in Article 9 (2) of the Treaty and used in the production of the spirituous beverages falling within CN codes 2208 30 91 and 2208 30 99 and complying with Council Regulation (EEC) No 1576/89 of 29 May 1989 laying down general rules on the definition, description and presentation of spirit drinks (*) ; Whereas, in the light of the data provided by Spain concerning the periods 1 January to 31 December 1988 and 1 January to 31 December 1989, the coefficients HAS ADOPTED THIS REGULATION : Article 1 For the period 15 December 1989 to 30 June 1990 and for the period 1 July 1990 to 30 June 1991 , the coeffi ­ cients referred to in Article 3 of Regulation (EEC) No 1188/81 , applicable to cereals used in Spain for the manufacture of Spanish whisky, shall be as shown in Annexes I and II . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 4 October 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. I. 0 OJ No L 134, 28 . 5. 1990, p. 1 . (3) OJ No L 121 , 5 . 5 . 1981 , p. 3 . (4) OJ No L 363, 13 . 12. 1989, p. 2 . V) OJ No L 160, 12. 6 . 1989, p. 1 . 5. 10. 90 Official Journal of the European Communities No L 275/9 ANNEX I Coefficient applicable in Spain Period of application Coefficient applicable to cereals used forthe manufacture of Spanish whisky 15 December 1989  30 June 1990 0,0152 ANNEX II Coefficient applicable in Spain Period of application Coefficient applicable to cereals used forthe manufacture of Spanish whisky 1 July 1990  30 June 1991 0,0128